 



Exhibit 10.1

 

SEVION THERAPEUTICS, Inc.

 

AMENDMENT TO

Consulting Agreement

 

This Amendment to Consulting Agreement (this “Amendment”) is entered into as of
March 23, 2016 (the “Effective Date”), by and between Sevion Therapeutics, Inc.,
or successor thereof (the “Company”), and The David Stephen Group LLC, a limited
liability company (“Consultant”). Terms used but not defined in this Amendment
shall have the meaning given to them in the Original Agreement (as defined
below).

 

WHEREAS, Consultant has been providing services to the Company pursuant to that
certain Consulting Agreement by and between the Company and the Consultant dated
January 9, 2015 (the “Original Agreement”);

 

WHEREAS, in June 2015, the Company and Consultant mutually agreed to amend the
Original Agreement to increase the compensation payable to Consultant from
$10,000 to $15,000;

 

WHEREAS, effective as of January 9, 2016, the Company and Consultant mutually
agreed to renew the Original Agreement for a period of twelve (12) months; and

 

WHEREAS, the Company and Consultant wish to further amend the Original Agreement
to decrease the compensation payable to Consultant pursuant to the terms and
conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound, the Company and Consultant hereby agree that,
as of the Effective Date of this Amendment, the Original Agreement shall be
amended as follows:

 

1.           Section 3(a) of the Original Agreement is hereby amended and
restated in its entirety as follows:

 

“As compensation for Consultant’s performance of the Services to be performed
pursuant to this Agreement, the Company shall pay Consultant $5,000 per month,
payable by the Company within five (5) business days of the first (1st) business
day of each month.”

 

2.           Except as modified by this Amendment, all other terms and
conditions of the Original Agreement remain in full force and effect.

 

 

[Signature Page Follows]

 



 1 

 

  

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Amendment as of the date first above written.

 

 



  COMPANY:         SEVION THERAPEUTICS, INC.         By: /s/ Vaughn Smider  
Name: Vaughn Smider, M.D.   Title: Chief Scientific Officer              
CONSULTANT:         The david stephen group llc         By: /s/ David Rector  
Name: David Rector   Title: Principal

 

 

 

 

[Signature Page to Amendment to Consulting Agreement]



  



 2 

